GRIFFIN, C.J.
Appellant seeks review of a restitution judgment to Advanced Site and Paving [“Advanced”] in the amount of $15,050.94, which was entered by the lower court after an evidentiary hearing.1 At the hearing, the amount of restitution owed was the subject of considerable debate, if not confusion. The defendant had stolen a rented bulldozer from a construction site and had submerged it in the St. Cloud canal. Involved were various elements of damage to the lessor of the equipment and damages suffered by the lessee, Advanced. Although the witnesses for Advanced initially had put forth the $15,050.94 figure, during the hearing, through discussion, it appears that the $10,781.10 figure was recognized by Advanced to be correct. The state properly concedes that the $15,050.94 figure is wrong but urges that because the defendant failed to “object” to the amount the court decided to award, our decision in Maddox v. State, 708 So.2d 617 (Fla. 5th DCA), review granted, 718 So.2d 169 (Fla. 1998), precludes review. This is a misapplication of Maddox. This was a contested evidentiary hearing. The state offered its evidence of value and the defendant attempted to prove he owed far less than $10,781.10. The state’s proof does not support the amount awarded. The correct amount owed is $10,781.10. We herewith amend the appealed judgment to substitute that amount.
REVERSED; JUDGMENT AMENDED.
COBB and THOMPSON, JJ„ concur.

. Appellant also complains of a judgment in favor of Travelers’ Insurance, but the duplicate payment error was not preserved and no error clearly appears on the record.